DETAILED ACTION
This action is made in response to the communication filed on June 22, 2020. This action is made non-final.
Claims 1-7 and 15-27 are pending. Claims 8-14 have been cancelled by preliminary amendment. Claims 3-5 and 15-16 are amended by preliminary amendment.  Claims 17-27 are newly added by preliminary amendment. Claims 1, 15, and 16 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to independent claim 16, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable storage medium, wherein the broadest reasonable interpretation of a computer-readable storage medium include non-statutory embodiments. A review of the specification fails to teach the computer-readable storage medium as being limited to statutory embodiments, thus necessitating the present 101 rejection. Applicant is advised to amend the claims to recite “a non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claims 1, 15, and 16, the claims recite “displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image”.  It is unclear as to how the 3D perspective image comprises both the first thumbnail image and except the first thumbnail image. For the purposes of compact prosecution, the claim will be interpreted in a manner best understood by the Examiner and consistent with the originally filed specification to mean that the term “remaining thumbnail images” does not include the first thumbnail image.  Appropriate correction is required.
As to dependent claims 2-14 and 17-27, the claims fail to resolve the 112 deficiency of their parent claim and are similarly rejected.



	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (USPN: 9,529,509; hereinafter Schmidt) in further view of Kim (USPPN: 2012/0038625; hereinafter Kim).
As to claim 1, Schmidt teaches An image display (e.g., see Abstract) method, comprising: 
displaying a thumbnail image interface comprising at least two thumbnail images (e.g., see Abstract. Fig. 4, 1:31-32 displaying an initial viewing field including a plurality of thumbnail images); 
when a first touch operation on a first thumbnail image in the at least two thumbnail images is detected, displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image (e.g., see Fig. 5, 1:35-41. 7: 54-57 teaching a touch operation in an area on or near a first thumbnail such that a magnified view is presented including a zoomed-in image of the first thumbnail and surrounding thumbnails. See 112 rejection above); 
wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface (e.g., see Fig. 5, 8:5-10 wherein the zoomed-in image is a raised image in perspective on the 3D perspective); 
positional relationship between the remaining thumbnail images except for the first thumbnail image and the zoomed-in image on the three-dimensional perspective image interface is the same as positional relationship in the thumbnail image interface (e.g., see Figs. 4, 5, 7:54-58 wherein the positional relationship between the surrounding images and the zoomed-in image are the same as presented in the initial viewing field); 
the thumbnail image closer to the raised image in perspective, has a higher raised height in perspective on the three-dimensional perspective image interface (e.g., see Fig. 5, 5:52-65 wherein images closer to the raised image in the magnified view have a higher raised height).  
While Schmidt teaches selection of an area which includes a desired thumbnail image, Schmidt fails to explicitly teach a touch operation on a first thumbnail.
However, in the same field of endeavor of graphical user interfaces for interacting and viewing data, Kim teaches a touch operation on a first thumbnail (e.g., see Figs. 3, 4, 9, 10, [0104], [0112], [0164], [0168] teaching a touch operation on a thumbnail which invokes a 3D perspective image interface).  Accordingly, it would have been obvious to modify Schmidt in view of Kim to permit a user to interact with particular objects of interest, thus providing a more efficient and convenient user interface (e.g., see [0008] of Kim). 

As to claim 2, the rejection of claim 1 is incorporated. Schmidt-Kim further teaches wherein in the three-dimensional perspective image interface, a size of each of the remaining thumbnail images except for the first thumbnail image is gradually decreased in a direction away from the raised image in perspective, and a raised height in perspective of each of the remaining thumbnail images except for the first thumbnail image is gradually decreased in the direction away from the raised image in perspective (e.g., see Fig. 5, 5:52-65 of Schmidt wherein the size of the surrounding thumbnail images are gradually reduced in size and height from the zoomed-in image. See also Fig. 9 of Kim).  

As to claim 3, the rejection of claim 1 is incorporated. Schmidt-Kim further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Fig. 9 of Kim wherein a second thumbnail is selected, thus shifting view to the selected thumbnail); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see Fig. 5, 9:27-50 of Schmidt and Fig. 9 of Kim wherein the magnified view is updated to reflect user input).  

As to claim 4, the rejection of claim 1 is incorporated. Schmidt further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a first direction sliding operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images except for the first thumbnail image, according to a sliding direction of the first direction sliding operation; or, when a second direction sliding operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image interface by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image and the magnified view is adjusted accordingly).  

As to claim 25, the rejection of claim 2 is incorporated. Schmidt-Kim further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Fig. 9 of Kim wherein a second thumbnail is selected, thus shifting view to the selected thumbnail); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see Fig. 5, 9:27-50 of Schmidt and Fig. 9 of Kim wherein the magnified view is updated to reflect user input).  

As to claim 26, the rejection of claim 2 is incorporated. Schmidt further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a first direction sliding operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images except for the first thumbnail image, according to a sliding direction of the first direction sliding operation; or, when a second direction sliding operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image interface by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image and the magnified view is adjusted accordingly).  

As to claims 15, 17-19 and 23-24, the claims are directed to the mobile terminal implementing the method of claims 1, 2-4 and 25-26 and further recites a memory, a processor, and computer program (e.g., see Fig. 1, 2:42-45) and are similarly rejected.
As to claim 16, the claim is directed to the computer-readable storage medium implementing the method of claim 1 and is similarly rejected.

Claims 5, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Kim, as applied above, and in further view of Ko (USPPN: 2014/0075354; hereinafter Ko).
As to claim 5, the rejection of claim 1 is incorporated. Schmidt further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see 8:26-32 wherein during a magnified view, a user can provide input to zoom out and reduce the magnification); 
when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Schmidt-Kim in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 27, the rejection of claim 2 is incorporated. Schmidt further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images except for the first thumbnail image, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see 8:26-32 wherein during a magnified view, a user can provide input to zoom out and reduce the magnification); 
While Schmidt teaches a plurality of user inputs, Schmidt fails to teach when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Schmidt-Kim in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 20, the claim is directed to the mobile terminal implementing the method of claim 5 and is similarly rejected.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Kim, and Ko, as applied above, and in further view of Park (USPPN: 2012/0240071; hereinafter Park).
As to claim 6, the rejection of claim 5 is incorporated. While Ko teaches dragging and dropping a thumbnail image to a target folder, Schmidt-Kim-Ko fail to teach wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Park teaches wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image (e.g., see Fig. 11, [0187] teaching a drag and drop operation of a thumbnail image to a target folder such that the target folder size is adjusted to be a zoomed-In image).  Accordingly, it would have been obvious to modify Schmidt-Kim-Ko in view of Park to provide easy identification of a location where a selected object is to be dropped, thus providing user ease and convenience (e.g., see [0008] of Park).

As to claim 21, the claim is directed to the mobile terminal implementing the method of claim 6 and is similarly rejected.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Kim, Ko, and Park, as applied above, and in further view of Pedrick et al. (USPPN: 2017/0192656; hereinafter Pedrick).
As to claim 7, the rejection of claim 6 is incorporated. While Park teaches restoring the boundary of the target folder area and the preset area after zooming in a e.g., see Fig. 11), Schmidt-Kim-Ko-Park fail to teach hiding the folder image in the preset area.
However, in the same field of endeavor of graphical user interfaces for managing and manipulating data, Pedrick teaches hiding the folder image in the preset area (e.g., see Fig. 7, [0082] teaching after an item is added to a folder, hiding the folder image in the preset area).  Accordingly, it would have been obvious to modify Schmidt-Kim-Ko-Park in view of Pedrick to provide an easy way for a user to add items to a folder while preserving value display space by permitting a user to hide unused content (e.g., see [0081] of Pedrick).

As to claim 22, the claim is directed to the mobile terminal implementing the method of claim 7 and is similarly rejected.


Relevant Art not Cited
	As a courtesy, the following references have been identified as being relevant to the claimed invention.  Applicant is encouraged to review the below references when filing and subsequent remarks and/or amendments.
Robertson et al. (USPN: 5,670,984): teaching a three-dimensional perspective projection of a plurality of images
Mackinlay et al. (USPN: 5,689,287): teaching a three-dimensional space and view plane


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179